 KANSAS CITY COLLEGE OF OSTEOPATHIC MEDICINEKansas City College of Osteopathic Medicine i andInternational Union of Operating Engineers Local6-6A-6B, AFL-CIO,Petitioner.Case 17-RC-7713September10, 1975DECISIONAND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Jill F.Brown. Pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, and by direction of the Regional Di-rector for Region 17, this case was transferred to theNational Labor Relations Board for decision. There-after, the Employer and the Petitioner filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The parties stipulated that the Employer, Kan-sas City College of Osteopathic Medicine, operates anonprofit hospital in the State of Missouri, that theEmployer's gross annual revenue exceeds $250,000,and that the Employer annually purchases goods andservices valued in excess of $50,000 directly fromsources located outside of the State of Missouri. Wefind that the Employer is engaged in commerce with-in the meaning of the Act, and that it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.Petitioner seeks to represent a unit of shift engi-neers,utilitymen, and engineer mechanics, but ex-cluding office clerical employees, professional em-ployees, all other employees, guards and supervisors1The Employer's name appears as amended at the hearing2Upon application of the Employer,the Board, on June 30,1975, grantedthe parties special permission to file supplemental briefs.On July 14, 1975,the Employer filed a supplemental briefThe Employer's request for oral argument is hereby denied, as the record,including the briefs, adequately presents the issues and the positions of theparties.181as defined in the Act. In support of its position, thePetitioner asserts that the employees sought consti-tute a traditionally appropriate powerhouse unit. TheEmployer contends that the petitioned-for unit is in-appropriate because it would lead to fragmentationof the Employer's work force and would create amultiplicity of bargaining units in a health care insti-tution. The Employer further contends that the pro-posed unit is not appropriate for collective bargain-ing under the Board's traditional community ofinterest test.The Employer is a college involved in the instruc-tion and training of physicians. In connection withthis activity, it owns and operates a 10-story, 426-bedteaching hospital. The powerhouse, a separate build-ing connected to the hospital by a tunnel, generatesall of the energy necessary for the operation of thehospital.The shift engineers, utility men, and engineer me-chanic are the only employees responsible for the op-eration of the powerplant equipment. The shift engi-neers, all but one of whom are licensed by the city,work in the central control room monitoring the vari-ous energy generating devices. The utility men assistthe shift engineers and work under their direction.The utility men also take log readings, drain the boil-ers, and perform general maintenance functions suchas painting and cleaning. The engineer mechanic isresponsibleformaintainingand repairing theEmployer's complicated and expensive energy pro-ducing machines.The record reveals that these employees are sepa-rately supervised and work almost exclusively in thepowerplant. Thus, it is uncontroverted that the shiftengineers spend 99 percent of their working time inthe powerhouse. The duties of the utility men requiretheir presence in the powerhouse except for occasion-al trips to the shipping dock to pick up supplies. Asfor the engineer mechanic, most of the generatingequipment maintained by him is located in the pow-erplant.In the course of their duties in the powerplant, theshift engineers, utility men, and engineer mechanicseldom come into contact with other employees. For,only one other employee, the master electrician, hasany functions to perform in the powerhouse, and heis present there only on a very infrequent basis. And,although the shift engineers and utility men havetheir lockers and perform minor repairs in the main-tenance shop located in the lower level of the hospi-tal adjacent to the entrance to the tunnel, a partitionof shelves and plywood separates the area in whichthey work from the area utilized by the Employer'smaintenance employees.3 The powerhouse employees3The employer's maintenance mechanics, food service employees, andContinued220 NLRB No. 36 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo not even join the other employees for lunch in thecafeteria. Instead, they eat their lunch in the power-plant.In sum, these powerhouse employees are sepa-rately located and separately supervised, perform aunique and specialized function, and rarely comeinto contract with other employees. Furthermore, itappears that other service and maintenance employ-ees with whom the powerhouse employees might bejoined in an overall service and maintenance unit arealready represented by other labor organizations.Under these circumstances, we conclude that thecustodians are representedjointly by Local 9.6of the Building Service Em-ployees Union,hereincalled Local 96, and LocalIof the InternationalBrotherhood of Firemenand Oilers,hereincalled Local I. The Employer'ssupply,processing,and distribution employees are representedby Local IAlthough there are presently separate collective-bargaining agreements cov-ering eachof the above-describedbargainingunits, their provisions are vir-tuallyidenticaland they each havethe same expiration date.Local I andLocal 96 originally intervenedin thisproceeding, but withdrew prior to theopening of the hearing.shift engineers, utility men, and engineer mechanicenjoy a community of interest in and amongst them-selves and apart from all others. Accordingly, weshall direct an election in the following unit ° which,we find, constitutes a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:5All shiftengineers,utility men, and engineer me-chanics employed by Kansas City College of Os-teopathic Medicine, Kansas City, Missouri, butexcluding all office clerical employees, profes-sional employees, all other employees, guardsand supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]The partiesstipulated,and we find, thatshift engineerLeo Hardwick iseligible to vote in the election whether or not at the time of the election heis stilltemporarily occupyingthe position of actingchiefengineer5For thereasons set forthin Chairman Murphy andMember Fanning'sdissenting opinion inShnnersHospitals for Crippled Children,217 NLRBNo. 138(1975), wefind no merit in theEmployer'scontention that the unitsought by the Petitioner is inappropriate because it is in derogation of thecongressional mandateto avoidundue proliferation of bargaining units inthe health care industry.